Exhibit 10.4

 

CONSENT AND LIMITED WAIVER AGREEMENT

 

THIS CONSENT AND LIMITED WAIVER AGREEMENT (this “Waiver”), is made and entered
into effective as of July 1, 2002, by and between WESTAR ENERGY, INC. (f/k/a
WESTERN RESOURCES, INC.), a Kansas corporation (“Westar”) and PROTECTION ONE,
INC., a Delaware corporation (“Protection One”).  Unless otherwise defined
herein, all capitalized terms used herein shall have the respective meanings
provided such terms in the Contribution Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, Section 3.18(c) of the Contribution Agreement dated as of July 30, 1997
between Westar and Protection One (as amended, the “Contribution Agreement”)
provides that the percentage of Protection One Voting Securities beneficially
owned by Westar on a fully diluted basis may not in the aggregate exceed 81% of
the Voting Securities issued and outstanding at any one time (the “Ownership
Ceiling”); and

 

WHEREAS, due to the expiration of options held by former Protection One
employees and due to Westar’s having acquired certain Convertible Senior
Subordinated Notes issued by Protection One, Westar’s beneficial ownership of
Protection One Voting Securities exceeds 81% of the Voting Securities issued and
outstanding; and

 

WHEREAS, pursuant to a Consent and Limited Waiver Agreement dated March 18,
2002, Protection One consented to Westar’s lack of compliance with the Ownership
Ceiling for a period ending on July 1, 2002, and waived any breach or default
that could be asserted by Protection One under the Contribution Agreement solely
as a result of Westar’s lack of compliance with Section 3.18(c) of the
Contribution Agreement during the Waiver Period (as defined therein); and

 

WHEREAS, Protection One desires to extend the period for which it has consented
to Westar’s lack of compliance with the Ownership Ceiling and waived any breach
or default for Westar’s lack of compliance with Section 3.18(c) of the
Contribution Agreement as more particularly provided herein; and

 

WHEREAS, pursuant to Section 6.2 of the Contribution Agreement, Protection One
may not amend, supplement or otherwise modify any provision of the Contribution
Agreement, and Protection One may not waive any provision thereof, unless such
amendment, supplement, modification or waiver shall have been approved by the
affirmative vote of a majority of the Continuing Directors; and

 

WHEREAS, Mr. Ben M. Enis and Mr. James Q. Wilson (collectively, the “Continuing
Directors”) constitute all of the Continuing Directors and desire to authorize
Protection One to grant the Waiver as contemplated herein;

 

WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto agree as follows;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, it is agreed:

 

1.             CONSENT:  Protection One hereby consents, on a one-time basis, to
Westar’s lack of compliance with Section 3.18(c) of the Contribution Agreement
in respect to the Ownership Ceiling; provided, however, the one-time consent set
forth in this Section 1 shall apply only Westar’s lack of compliance with the
Ownership Ceiling during the period commencing on July 1, 2002 (the “Waiver
Effective Date”) and ending on March 31, 2003 (and with such period being
referred to herein as the “Waiver Period”).

 

2.             LIMITED WAIVER:  Protection One hereby waives, on a one-time
basis, any breach or default that could otherwise be asserted by Protection One
under the Contribution Agreement solely as a result of Westar’s lack of
compliance with Section 3.18(c) of the Contribution Agreement in respect to the
Ownership Ceiling; provided, however, the one-time waiver set forth in this
Section 2 shall apply only to such breach or default that could otherwise be or
have been asserted by Protection One due to Westar’s lack of compliance with the
Ownership Ceiling during the Waiver Period.

 

3.             MISCELLANEOUS:

 

(a)           This Waiver is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Contribution
Agreement or any other agreement or document.

 

(b)           This Waiver may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

4.             GOVERNING LAW.  THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF DELAWARE.

 

5.             REPRESENTATIONS OF WESTAR.  In order to induce the Protection One
to enter into this Waiver, Westar hereby represents and warrants that after
giving effect to this Waiver as of the Waiver Effective Date, (i) there is no
material breach of Westar’s obligations under the Contribution Agreement, and
(ii) all representations and warranties contained in the Contribution Agreement
are true and correct in all material respects.

 

6.             EFFECTIVE DATE OF WAIVER.  This Waiver shall become effective on
the Waiver Effective Date.

 

2

--------------------------------------------------------------------------------


 

7.             CONTRIBUTION AGREEMENT. From and after the Waiver Effective Date,
all references in the Contribution Agreement and any other document referring to
the Contribution Agreement shall be deemed to be references to the Contribution
Agreement after giving effect to this Waiver.

 

8.             APPROVAL OF CONTINUING DIRECTORS.  The Continuing Directors have
executed this Waiver solely to reflect their approval hereof, in accordance with
Section 6.2 of the Contribution Agreement.

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Waiver to be duly executed and delivered as of the date first above written.

 

 

PROTECTION ONE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Darius G. Nevin

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

WESTAR ENERGY, INC.

 

 

(f/k/a WESTERN RESOURCES, INC.)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Paul R. Geist

 

 

Title:

Senior Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

Ben M. Enis

 

 

 

 

 

 

 

 

 

 

 

 

 

James Q. Wilson

 

 

3

--------------------------------------------------------------------------------